DETAILED ACTION
Claims 1-20 are pending in the instant application, Applicant amending claims 1-3, 7, 11, 13, 17, and 19.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Interview Summary
The Interview Summary mailed on February 16, 2022 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, at the time the application was filed had possession of the claimed invention.
As to claims 1-20, the independent claims recite “causing a device to perform a first task in the bridging event”, which is not supported by Applicant's initial disclosure. As such, the claim element constitutes new matter.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
Applying... a statistical analysis on the approved maintenance plan, the one or more maintenance optimization customization objectives, the operation history of the apparatus, the end date, and the cost associated with the maintenance tasks

These steps are abstract in nature because they are directed towards the mathematical calculations associated with optimizing a maintenance schedule. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
receiving an approved maintenance plan for an apparatus type, the approved maintenance plan defining maintenance tasks for the apparatus type and defining one or more intervals at which the maintenance tasks are to be performed


receiving one or more maintenance customization objectives of an operator of an apparatus of the apparatus type;

receiving an operation history for the apparatus;

determining a cost associated with the maintenance tasks;

determining an end date to the customized maintenance plan 

generating... the customized maintenance plan, the generated customized maintenance plan comprising an adjusted one of the defined one or more intervals

determining a bridging event, the bridging event being a first event to be executed under the customized maintenance plan and that is not executed under the approved maintenance plan

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating needed and upcoming maintenance to minimize asset down time. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
by a processor, 

by the processor

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
one or more processors;

a memory area storing a maintenance event analysis component, that when executed by the one or more processors, cause the one or more processors to perform operations comprising

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 64-71 and figures 4 and 12.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. 
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Instant Application
Claim Interpretation
Prior Art (Schoonveld)
Apparatus
Vehicle such as aircraft or ship
Aircraft
Approved maintenance plan
Current Maintenance plan/schedule
Current maintenance schedule
Customized maintenance plan
Updated maintenance plan/schedule after optimizing for the maintenance optimization objectives
Maintenance schedule including non-routine tasks
Maintenance customization objective
The metric the plan is optimized for (lowest cost) and/or constraints on the maintenance (size of workforce)
Operational criteria and operational constraints
Maintenance task
Individual maintenance task
Task
Maintenance package
Group of tasks performed during the same maintenance availability
Task package
Maintenance event
A maintenance availability
Maintenance visit
Maintenance interval
Periodicity of the task
Period between routine maintenance tasks
Operation history
Maintenance history of previous maintenance tasks and operation metrics since the most recent task
Maintenance database and Health database
Cost
Financial cost of the task
cost
End date
End of lifecycle for vehicle (lease end date)
Planned end to maintenance period
Statistical analysis
Any statistical analysis software or package.
Planning module
Instant Application
Claim Interpretation
Prior Art (Zhou)
Customized bridging event
a first event to be executed under an optimized maintenance plan and that is not executed under an approved (previous /current) maintenance plan
Different in particle position between current maintenance schedule and the new optimal maintenance schedule



Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoonveld, US 2014/0121885, in view of Zhou, US 2017/0220594.
NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
receiving an approved maintenance plan for an apparatus type, the approved maintenance plan comprising a first plurality of events, each of the first plurality of events comprising one or more maintenance packages defining maintenance tasks for the apparatus type, the approved maintenance plan defining one or more intervals at which the maintenance tasks are to be performed;
Schoonveld (paragraph 16) teaches identifying a schedule containing at least one routine maintenance task based upon cycle or flight hours. Schoonveld (paragraph 10) teaches maintenance visits consisting of multiple maintenance task packages, where each task package is a grouping of tasks.

receiving one or more maintenance customization objectives of an operator of an apparatus of the apparatus type;
Schoonveld (paragraph 16) teaches receiving operational constraints and operational objectives.

receiving an operation history for the apparatus;
Schoonveld (paragraph 12) teaches a maintenance database and (paragraph 14) teaches a health database which contains operation data including usage such as cycles or flight hours.

determining a cost associated with the maintenance tasks;
Schoonveld (paragraph 21) teaches determining cost

determining an end date to the customization maintenance plan;
Schoonveld (paragraph 10) teaches determining an end date to a maintenance availability

applying, by a processor, a statistical analysis on the approved maintenance plan, the one or more maintenance customization objectives, the operation history of the apparatus, the end date, and the cost associated with the maintenance tasks;
based on a result of the statistical analysis:
generating, by the processor, the customization maintenance plan, the generated customization maintenance plan comprising a second plurality of events and an adjusted one of the defined one or more intervals
Schoonveld (paragraph 23) teaches using the planning module to assess a given schedule of routine maintenance and assessing probability of non-routine maintenance, then generating a new maintenance schedule optimized for both maintenance tasks, where the new maintenance schedule is the second plurality of events.

determining a bridging event from the second plurality of events, the bridging event being a first event to be executed under the customization maintenance plan and that is not executed under the approved maintenance plan, the bridging event not being a first event in the generated customized maintenance plan, wherein at least one event prior to the bridging event in the second plurality of events is not within the first plurality of events;
Schoonveld does not explicitly teach concerning an optimal bridging event, which is a first event to be executed under an optimized maintenance plan and that is not executed under an approved (previous/current) maintenance plan.
However, Zhou (paragraphs 33 and 40) teaches determining the difference in particle position between the current maintenance schedule and a new optimal maintenance schedule. This point of switching from the former maintenance schedule (the position in the maintenance space where the new and old schedules diverge) is the optimal bridging event. It shows how to best transition from the old maintenance schedule to the new optimal maintenance schedule and thus the bridging event is not the first event in the optimized maintenance plan, as the new plan includes tasks from the old plan.

applying the generated customized maintenance plan to the apparatus type including the bridging event.
Schoonveld (paragraph 23) teaches using the planning module to assess a given schedule of routine maintenance and assessing probability of non-routine maintenance, then generating a new maintenance schedule optimized for both maintenance tasks. This teaches applying the generated optimized maintenance plan of the instant application because it takes a new plan and applies it over the old plan.

causing a device to perform a first task in the bridging event.
Schoonveld (paragraph 18) teaches conducting maintenance actions.

STATEMENT CONCERNING THE COMBINATION:
Schoonveld is generally directed towards “generating a combined schedule comprising a combination of the maintenance schedule and the non-routine maintenance task schedule” (abstract). Zhou is generally directed towards “implementing a particle swarm optimization for finding an optimized maintenance schedule” (abstract). As such, they are analogous art as they are both directed towards the scheduling of maintenance tasks.
The techniques of Schoonveld in generating an updated maintenance schedule and the techniques of Zhou in optimizing the new maintenance schedule based upon the old one are complementary techniques. Schoonveld is a general framework for making changes towards maintenance schedules and Zhou gives a technique for optimizing the changes from an old schedule to a new one. Each technique is usable by itself, most obviously so as they are taught in individual references which do not rely upon one another.
Thus, it would be obvious to one skilled in the art at the time of the invention to combine the teaching of Schoonveld with that of Zhou. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable. See MPEP 2143(A).
 
AS TO CLAIM 2 (of 1) 
wherein the bridging event includes at least one maintenance task from an event in the approved maintenance plan that is before the bridging event. 
Schoonveld does not teach, but Zhou (paragraphs 33 and 40) teaches determining the difference in particle position between the current maintenance schedule and a new optimal maintenance schedule. This point of switching from the former maintenance schedule (the position in the maintenance space where the new and old schedules diverge) is the optimal bridging event. It shows how to best transition from the old maintenance schedule to the new optimal maintenance schedule and thus the bridging event is not the first event in the optimized maintenance plan, as the new plan includes tasks from the old plan.

AS TO CLAIM 3 (of 1) 
wherein performing the customized maintenance plan comprises executing each event in the bridging event.
Schoonveld (paragraph 18) teaches conducting maintenance actions.
Schoonveld does not explicitly teach concerning an optimal bridging event, which is a first event to be executed under an optimized maintenance plan and that is not executed under an approved (previous/current) maintenance plan.
However, Zhou (paragraphs 33 and 40) teaches determining the difference in particle position between the current maintenance schedule and a new optimal maintenance schedule. This point of switching from the former maintenance schedule (the position in the maintenance space where the new and old schedules diverge) is the optimal bridging event. It shows how to best transition from the old maintenance schedule to the new optimal maintenance schedule and thus the bridging event is not the first event in the optimized maintenance plan, as the new plan includes tasks from the old plan.

AS TO CLAIM 4 (of 1) 
wherein the one or more maintenance customization objectives comprises one or more of the following: reducing maintenance costs and reducing non-operation downtime of the apparatus.
Schoonveld (paragraph 21)

AS TO CLAIM 5 (of 1) 
wherein the cost associated with the maintenance tasks is based at least on historical maintenance information of a plurality of apparatus of the apparatus type.
Schoonveld (paragraph 12) teaches a maintenance database and (paragraph 14) teaches a health database which contains operation data including usage such as cycles or flight hours.

AS TO CLAIM 6 (of 1) 
wherein the apparatus type is an airplane, and wherein the operation history comprises flight cycles, and flights hours performed in association with each component or systems of components having associated component maintenance data.
Schoonveld (paragraph 12) teaches a maintenance database and (paragraph 14) teaches a health database which contains operation data including usage such as cycles or flight hours.

AS TO CLAIM 7 (of 1) 
wherein a set of maintenance tasks within a maintenance package of the one or more maintenance packages is performed at the defined one or more intervals, and wherein generating the customized maintenance plan comprises: repackaging the maintenance tasks such that there is at least one of the following, fewer maintenance packages than in the approved maintenance plan and fewer of the maintenance tasks than in the approved maintenance plan.
Schoonveld (paragraph 21) teaches predicting when a non-routine event may happen and adjusting the maintenance schedule to reduce overall maintenance availabilities.

AS TO CLAIM 8 (of 1) 
receiving an updated end date to the customized maintenance plan; 
based on the updated end date:
apply the statistical analysis on the approved maintenance plan, the one or more maintenance customization objectives, the operation history of the apparatus, the updated end date, and the cost associated with the maintenance tasks;
based on a result of the statistical analysis, generating an updated customized maintenance plan.
This represents simply conducting the method of claim 1 a second time for a new end date. Thus, the teaching applied to claim 1 apply here, except substituting the second end date.

AS TO CLAIM 9 (of 1) 
wherein the approved maintenance plan comprises a set of resources available to the operator for executing the approved maintenance plan, and wherein the method further comprises:
receiving an updated set of resources for the customized maintenance plan;
based on the updated set of resources:
apply the statistical analysis on the approved maintenance plan, the updated set of resources, the one or more maintenance customization objectives, the operation history of the apparatus, the end date, and the cost associated with the maintenance tasks;
based on a result of the statistical analysis, generating an updated customized maintenance plan.
This represents simply conducting the method of claim 1 a second time for a new set of assets. Thus, the teaching applied to claim 1 apply here, except substituting the second set of assets.

AS TO CLAIM 10 (of 1) 
receiving an update to the one or more maintenance customization objectives;
based on the update to the one or more maintenance customization objectives:
apply the statistical analysis on the approved maintenance plan, the updated one or more maintenance customization objectives, the operation history of the apparatus, the end date, and the cost associated with the maintenance tasks;
based on a result of the statistical analysis, generating an updated customized maintenance plan.
This represents simply conducting the method of claim 1 a second time for a new constraint. Thus, the teaching applied to claim 1 apply here, except substituting the second constraint.

AS TO CLAIMS 11-20 
The claims recite elements substantially similar to those recited in claims 1-10. Thus, the art and rationale of claims 1-10 applies. 

Response to Arguments
Concerning the rejection under 35 USC 101:
Applicant’s amended to include “causing a device to perform a first task in the bridging event” and maintains that this is sufficient to integrate a practical application. This limited statement is of such scope as to be analogous to the proscription in the Mayo decision (and reaffirmed in the Alice decision) that “apply it” is insufficient to render the claims patent eligible. As such, the rejection under 35 USC 101 is maintained.

Concerning the rejection under 35 USC 103:
Applicant argues that the individual references do not teach the amended claim language. This argument in this instance ignores the combination of teachings and instead argues that the overall claim is not taught by any individual reference. This argument is unpersuasive, as "[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” See MPEP 2145(IV).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623